DETAILED ACTION
	Claims 1-20 were canceled and Claims 21-40 were added by preliminary amendment on 10/28/2021.  Claims 21-40 have been considered for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,687,359 (359 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 in the 359 Patent broadly covers the claimed subject matter in Claims 21, 28 and 37.  
Claims 21, 28 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,152,081 (081 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 in the 081 Patent broadly covers the claimed subject matter in Claims 21, 28 and 37.  
Claims 21, 28 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,474,189 (189 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 in the 189 Patent broadly covers the claimed subject matter in Claims 21, 28 and 37.  
Claims 21, 28 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,112,825 (825 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 in the 825 Patent broadly covers the claimed subject matter in Claims 21, 28 and 37.  
Allowable Subject Matter
Claims 21-40 would be allowable over the prior art of record and would be patentable but for the obvious type double patenting rejections above. 
The specific limitations of “a top wall defining a plurality of openings; a side wall integrally formed with the top wall; and a rib member integrally formed with the top wall; an input device extending at least partially through at least one opening of the plurality of openings in the top wall; and a lid portion pivotally coupled to the base portion” in Claim 21, and similarly in Claims 28 and 37, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Yu (US Publication 2009/0280347) discloses a notebook computer comprising: a base portion comprising a metal housing member, the metal housing member defining: a top wall 11; a side wall integrally formed with the top wall (See Figure 3); and a rib member integrally formed with the top wall (See Figure 3) (Yu, paragraphs 0019, 0022, wherein the unified housing may be made by a CNC machining process). 
However, Yu does not disclose a glass housing member. Furthermore, Yu likely teaches away from the use of a glass housing since Yu discloses specifically that the housing be made “by metal manufacturing methods such as compression molding, casting, pressing forming, forging, and punching … or formed by a computer numerical control (CNC) machine.” Yu, paragraph 0022.  Furthermore, Yu discloses an improved metal-to-plastic bonding by forming an oxidation layer on the metal housing.  Yu, paragraph 0023.  Yu also does not disclose a plurality of openings in the top wall.
Helvajian et al. (US Publication 2005/0135724) discloses a portable electronic device comprising: a base portion 10 comprising a glass housing member, the glass housing member defining: a top wall (See Figure 1) defining a plurality of openings 52; a side wall integrally formed with the top wall (See Figure 1); and an input device 42 mounted adjacent to the openings.  However, Helvajian does not disclose a rib member integrally formed with the top wall, or wherein the input device extends at least partially through the at least one opening of the plurality of openings in the top wall. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841